United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2455WA
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Joseph Bartlett Smith,                   *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: November 18, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Joseph Bartlett Smith appeals his conviction for possessing marijuana with intent
to distribute. Smith contends the district court improperly denied his motion to
suppress the marijuana state troopers found in Smith's pickup truck after a traffic stop.
A thumbnail sketch of the facts shows that Smith's claims are without merit. Smith was
stopped by a state trooper for a speeding violation. While the trooper and Smith were
waiting for a routine computer check of Smith's driver's license and criminal history,
a backup trooper detected a strong marijuana odor coming from Smith's pickup. After
a drug dog alerted to the presence of drugs, the troopers found a large quantity of
marijuana inside some barrels in the pickup's bed. Smith's contentions that the initial
traffic stop was pretextual and that the troopers lacked reasonable suspicion of the
presence of drugs when they summoned the drug dog are clearly foreclosed by the
holdings of the Supreme Court and this court. See Whren v. United States, 116 S. Ct.
1769, 1774, 1776-77 (1996); United States v. Bloomfield, 40 F.3d 910, 918 (1994),
cert. denied, 514 U.S. 1113 (1995). Thus, we affirm the district court without an
extended opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-